United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.L., Appellant
and
U.S. POSTAL SERVICE, DES PERES BRANCH
POST OFFICE, St. Louis, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Michael David, for the appellant
Office of Solicitor, for the Director

Docket No. 12-587
Issued: October 11, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On January 23, 2012 appellant, through his representative, filed a timely appeal of a
September 20, 2011 decision of the Office of Workers’ Compensation Programs (OWCP)
denying further merit review. Because over 180 days elapsed between the most recent merit
decision of February 22, 2011, to the filing of this appeal, the Board lacks jurisdiction to review
the merits of appellant’s case, pursuant to the Federal Employees’ Compensation Act1 (FECA)
and 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration on
the merits pursuant to 5 U.S.C. § 8128(a).
On appeal, appellant’s representative stated that the employing establishment rescinded
appellant’s job after 13 years. He stated that work was still available, but management refused to
allow appellant to perform his job duties.
1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On March 1, 1993 appellant, then a 43-year-old letter carrier, injured his head, back and
left leg when his delivery vehicle was rear ended. OWCP accepted his claim for low back strain
and left shin contusion. It entered appellant on the periodic rolls on February 8, 1994. Appellant
underwent a left L4-5 and L5-S1 lumbar microdiscectomy on May 16, 1994. He underwent a
second L4-5 microdiscectomy on February 15, 1995. Appellant received a third-party
settlement. On December 28, 1995 the employing establishment offered him a modified city
carrier position which he accepted on December 29, 1995. In a decision dated March 20, 1996,
OWCP determined that appellant’s actual earnings as a modified city carrier beginning
January 6, 1996 fairly and reasonably represented his wage-earning capacity.
On May 21, 2010 appellant filed a claim for compensation requesting wage-loss
compensation from May 14 to 21, 2010. He stated that he worked between two and four hours a
day. In a letter dated June 8, 2010, OWCP noted that appellant’s limited-duty assignment had
been withdrawn effective May 18, 2010 as part of the National Reassessment Process (NRP). It
noted that, as a formal loss of wage-earning capacity determination had been issued, he was
obliged to establish that a modification of that decision was appropriate in order to receive
compensation benefits. Appellant submitted a limited-duty position working two hours a day
which he accepted on May 18, 2010. He also submitted a report dated June 29, 2010 from
Dr. Charles Mannis, a Board-certified orthopedic surgeon, who diagnosed degenerative disc
disease in the lumbar spine and degenerative arthritis in the left knee. Dr. Mannis noted that
appellant had permanent work restrictions and completed a work capacity evaluation finding that
appellant could work four hours a day.
Appellant filed a notice of recurrence of disability on July 14, 2010 alleging that on
May 18, 2010 the employing establishment withdrew his limited-duty job offer and provided him
with a partial day job offer.
By decision dated August 12, 2010, OWCP denied his claim for compensation beginning
May 18, 2010.
Appellant requested an oral hearing before an OWCP hearing representative. In a letter
to OWCP dated October 6, 2010, the employing establishment stated that the position performed
by appellant since May 18, 2010 consisted of odd-lot duties raising the appearance that the loss
of wage-earning capacity determination was made in error and should be modified.
Appellant testified at the oral hearing on January 12, 2011. He stated that he was capable
of performing the position on which his loss of wage-earning capacity determination was made,
but that the position was withdrawn. Appellant also argued that Dr. Mannis had increased his
lifting restrictions due to his accepted employment injury.
By decision dated February 22, 2011, an OWCP hearing representative found that
appellant failed to establish that modification of the 1996 wage-earning capacity determination
was warranted.

2

Appellant requested reconsideration on August 9, 2011. He submitted a narrative
statement noting his injury on March 1, 1993 and his return to a rehabilitation job as well as the
duties entailed. Appellant stated that work was available at the employing establishment
performing his job functions, but that the employing establishment refused to allow him to work.
On November 24, 1997 the employing establishment had provided him with a modified city
carrier position tailored to meet his physical needs effective December 6, 1997. Appellant
accepted this position on December 3, 1997. The employing establishment offered him a
limited-duty city carrier position on May 18, 2010 working two hours a day which he accepted
on that date.
By decision dated September 20, 2011, OWCP declined to reopen appellant’s claim for
consideration of the merits on the grounds that he failed to submit any new or relevant evidence
or argument in support of his reconsideration request.
LEGAL PRECEDENT
A wage-earning capacity decision is a determination that a specific amount of earnings,
either actual earnings or earnings from a selected position, represents a claimant’s ability to earn
wages.2 Compensation for loss of wage-earning capacity is based upon loss of the capacity to
earn and not on actual wages lost.3 Compensation payments are based on the wage-earning
capacity determination, which remains undisturbed until properly modified.4
Modification of a standing wage-earning capacity determination is not warranted unless
there is a material change in the nature and extent of the injury-related condition, the employee
has been retrained or otherwise vocationally rehabilitated or the original determination was
erroneous.5 The burden of proof is on the party attempting to show a modification of the wageearning capacity determination.6
FECA Bulletin No. 09-05, however, outlines OWCP’s procedures when limited-duty
positions are withdrawn pursuant to NRP. If, as in the present case, a formal loss of wageearning capacity decision has been issued, OWCP must develop the evidence to determine
whether a modification of that decision is appropriate.7

2

5 U.S.C. § 8115(a); K.R., Docket No. 09-415 (issued February 24, 2010); Lee R. Sires, 23 ECAB 12, 14 (1971)
(the Board held that actual wages earned must be accepted as the measure of a wage-earning capacity in the absence
of evidence showing they do not fairly and reasonably represent the employee’s wage-earning capacity).
3

K.R., id.; Ernest Donelson, Sr., 35 ECAB 503, 505 (1984); Roy Matthew Lyon, 27 ECAB 186, 190 (1975).

4

See Sharon C. Clement, 55 ECAB 552, 557 (2004).

5

Sue A. Sedgwick, 45 ECAB 211, 215-16 (1993); Elmer Strong, 17 ECAB 226, 228 (1965).

6

Selden H. Swartz, 55 ECAB 272, 278 (2004).

7

FECA Bulletin No. 09-05 (issued August 18, 2009).

3

ANALYSIS
The issue is whether appellant met his burden of proof to establish that the March 20,
1996 loss of wage-earning capacity determination should be modified. After OWCP issued its
formal loss of wage-earning capacity decision, the employing establishment reassessed his rated
position under NRP, resulting in a withdrawal of limited duty and a claim for wage-loss
compensation beginning May 14, 2010. It analyzed the case under the customary criteria for
modifying a loss of wage-earning capacity determination, but did not acknowledge FECA
Bulletin No. 09-05 or fully follow the procedures outlined therein for claims, such as this, in
which limited-duty positions are withdrawn pursuant to NRP.
When a wage-earning capacity decision has been issued, FECA Bulletin No. 09-05
requires OWCP to develop the evidence to determine whether a modification of the decision is
appropriate. To this end, FECA Bulletin No. 09-05 asks OWCP to confirm that the file contain
documentary evidence supporting that the position was an actual bona fide position. It requires
OWCP to review whether a current medical report supports work-related disability and
establishes that the current need for limited duty or medical treatment is a result of injury-related
residuals and to further develop the evidence from both the claimant and the employing
establishment if the case lacks current medical evidence.8
FECA Bulletin No. 09-05 states that OWCP, in an effort to proactively manage these
types of cases, may undertake further nonmedical development, such as requiring that the
employing establishment address in writing whether the position on which the wage-earning
capacity determination was based was a bona fide position at the time of the rating and to direct
the employing establishment to review its files for contemporaneous evidence concerning the
position.9
The Board notes that, while appellant used the term reconsideration in his August 9, 2011
correspondence, he asserted that his wage-earning capacity determination was in error.
Appellant submitted a narrative statement alleging that work was available at the employing
establishment but was not provided a full-time position. He also provided documentation of the
light-duty positions offered him. This includes an October 6, 2010 letter from the employing
establishment to OWCP stating that the duties to which appellant was assigned were odd-lot. The
Board finds that OWCP should have adjudicated the issue of modification of loss of wageearning capacity determination rather than treating appellant’s correspondence as a request for
reconsideration.10 The Board will therefore remand the case to OWCP for proper adjudication,
to be followed by an appropriate merit decision to preserve his appeal rights.

8

Id. at §§ I.A.1-2.

9

Id. at § I.A.3.

10

C.R., Docket No. 12-577 (issued July 26, 2012).

4

CONCLUSION
The Board finds that OWCP improperly adjudicated appellant’s request for
reconsideration. On remand, OWCP should properly evaluate his claim, as a request for
modification of his loss of wage-earning capacity and in accordance with FECA Bulletin No. 0905 and issue an appropriate merit decision.
ORDER
IT IS HEREBY ORDERED THAT the September 20, 2011 decision of the Office of
Workers’ Compensation Programs is set aside and remanded for further development consistent
with this decision of the Board.
Issued: October 11, 2012
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

5

